UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM10-Q x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2011. or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 333-88829 PENINSULA GAMING, LLC PENINSULA GAMING CORP. (Exact name of registrants as specified in their charter) (Exact name of registrants as specified in their charter) DELAWARE DELAWARE (State or other jurisdiction of incorporation or organization) (State or other jurisdiction of incorporation or organization) 20-0800583 25-1902805 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 301 Bell Street Dubuque, Iowa52001 (563) 690-4975 (Address, including zip code, and telephone number, including area code, of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," "accelerated filer"and "smaller reporting company" in Rule 12b-2 of the Exchange Act.: Large Accelerated FileroAccelerated FileroNon-Accelerated Filer xSmaller reporting company o Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox All of the common equity interests of Peninsula Gaming, LLC (the “Company”) are held by Peninsula Gaming Partners, LLC. All of the common equity interests of Diamond Jo, LLC, The Old Evangeline Downs, L.L.C., Diamond Jo Worth, LLC, Belle of Orleans, L.L.C., Kansas Star Casino, LLC and Peninsula Gaming Corp. are held by the Company. PENINSULA GAMING, LLC INDEX TO FORM10-Q Page PartI - Financial Information 3 Item 1 - Financial Statements 3 Peninsula Gaming, LLC: Condensed Consolidated Balance Sheets (Unaudited) as of June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations (Unaudited) for the Three and Six Months Ended June 30, 2011 and 2010 4 Condensed Consolidated Statement of Changes in Member's Deficit and Comprehensive Loss (Unaudited) for the Six Months Ended June 30, 2011 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months ended June 30, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 - Controls and Procedures 26 PartII - Other Information 26 Item 1 - Legal Proceedings 26 Item 6 - Exhibits 27 Signatures 28 2 PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PENINSULA GAMING, LLC CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands) June 30, December31, 2010 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash—purse settlements Accounts receivable, net Receivables from affiliates 57 Inventories Prepaid expenses and other assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Deferred financing costs, net of amortization of $8,067 and $6,342, respectively Goodwill Licenses and other intangibles Deposits and other assets Investment available for sale Total other assets TOTAL $ $ LIABILITIES AND MEMBER’S DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Construction payable - Purse settlement payable Accrued payroll and payroll taxes Accrued interest Other accrued expenses Payable to affiliates Current maturities of long-term debt and leases Total current liabilities LONG-TERM LIABILITIES: 8 3/8% senior secured notes, net of discount 10 3/4% senior notes, net of discount Senior secured credit facilities - Term loans Notes and leases payable, net of discount 25 28 Obligation under Minimum Assessment Agreement Other liabilities Total long-term liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note 6) MEMBER’S DEFICIT: Common member’s interest Accumulated deficit Accumulated other comprehensive income Total member’s deficit TOTAL $ $ See notes to condensed consolidated financial statements. 3 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands) ThreeMonths Ended June 30, ThreeMonths Ended June 30, SixMonths Ended June 30, SixMonths Ended June 30, REVENUES: Casino $ Racing Video poker Food and beverage Other Less promotional allowances Total net revenues EXPENSES: Casino Racing Video poker Food and beverage Other Selling, general and administrative Depreciation and amortization Pre-opening expense 16 25 Development expense - - 28 Affiliate management fees Loss on disposal of assets 43 29 77 38 Total expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense, net of amounts capitalized Loss from equity affiliate - - Total other expense NET (LOSS) INCOME $ See notes to condensed consolidated financial statements. 4 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN MEMBER’S DEFICIT AND COMPREHENSIVE LOSS (UNAUDITED) (in thousands) COMMON MEMBER'S INTEREST ACCUMU-LATED DEFICIT ACCUMU-LATED OTHER COMPRE-HENSIVE INCOME TOTAL MEMBER'S DEFICIT COMPRE-HENSIVE LOSS BALANCE, DECEMBER 31, 2010 $ Net loss $ Unrealized gain on available for sale security Member contributions Member distributions Comprehensive loss $ BALANCE, JUNE 30, 2011 $ See notes to condensed consolidated financial statements. 5 PENINSULA GAMING, LLC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (inthousands) SixMonths Ended June 30, SixMonths Ended June30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ $ Adjustments to reconcile net (loss) income to net cash flows from operating activities: Depreciation and amortization Non-cash interest Loss from equity affiliate 64 - Non-cash compensation Loss on disposal of assets 77 38 Changes in operating assets and liabilities: Restricted cash — purse settlements Receivables Receivables from affiliates 60 Inventories Prepaid expenses and other assets Payables Accrued expenses Payable to affiliates Net cash flows from operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Increase in cash value of life insurance for premiums paid Proceeds from sale of investment - Proceeds from note receivable 30 - Business acquisition and licensing costs Construction project development costs Purchase of property and equipment Proceeds from sale of property and equipment 65 Net cash flows from investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Deferred financing costs Principal payments on debt Proceeds from senior notes - Proceeds from senior secured credit facilities - Payments on senior secured credit facilities Loan to owner - Member distributions Net cash flows from financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ SUPPLEMENTAL SCHEDULE OF NON-CASH ACTIVITIES: Property and equipment acquired, but not paid $ $ Property and equipment acquired in exchange for obligation under assessment agreements - Unrealized gain oninvestment available for sale Property contributions from parent - Gaming license contribution from parent 43 - Prepaid expense contribution from parent - Deferred financing costs incurred, but not paid 84 - See notes to condensed consolidated financial statements. 6 PENINSULA GAMING, LLC NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. Organization and Basis of Presentation Peninsula Gaming, LLC (“PGL” or the “Company”), a Delaware limited liability company, is a casino entertainment holding company with gaming operations in local markets in Iowa and Louisiana. PGL’s wholly owned subsidiaries consist of: (i)Diamond Jo, LLC, a Delaware limited liability company (“DJL”), that owns and operates the Diamond Jo casino in Dubuque, Iowa; (ii)Diamond Jo Worth, LLC, a Delaware limited liability company (“DJW”), that owns and operates the Diamond Jo casino in Worth County, Iowa;(iii)The Old Evangeline Downs, L.L.C., a Louisiana limited liability company (“EVD”), that owns and operates the Evangeline Downs Racetrack and Casino, or racino, in St. Landry Parish, Louisiana and five off-track betting (“OTB”) parlors in Louisiana; (iv) Belle of Orleans, L.L.C., a Louisiana limited liability company (“ABC”), that owns and operates the Amelia Belle Casino in Amelia, Louisiana; and (v) Kansas Star Casino, LLC, a Kansas limited liability company (“KSC”), formed to own and operate the Kansas Star Casino, Hotel and Event Center (“Kansas Star”) which is currently under development; and (vi) Peninsula Gaming Corp. (“PGC”), a Delaware corporation with no assets or operations.The Company is a wholly owned subsidiary of Peninsula Gaming Partners, LLC, a Delaware limited liability company (“PGP”). In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments, consisting only of normal recurring entries unless otherwise disclosed, necessary to present fairly the financial information of the Company for the interim periods presented and have been prepared in accordance with accounting principles generally accepted in the United States of America. The interim results reflected in the financial statements are not necessarily indicative of results expected for the full year or other periods. The financial statements contained herein should be read in conjunction with the audited financial statements and accompanying notes to the financial statements included in the Company’s Annual Report on Form10-K for the year ended December31, 2010. Accordingly, footnote disclosure which would substantially duplicate the disclosure in the audited financial statements has been omitted in the accompanying unaudited financial statements. Kansas Star Developments On January 14, 2011, PGP’s Contract to Serve as Lottery Gaming Facility Manager for the South Central Gaming Zone on behalf of the Kansas Lottery (“Kansas Management Contract”) was approved by the Kansas Racing and Gaming Commission (“KRGC”) and upon such approval, became effective and was then assigned to KSC. In March 2011, KSC purchased two parcels of land in Mulvane, Kansas totaling approximately 202 acres on which the Kansas Star will be developed. This land effectively gives the Company all the land needed to develop the Kansas Star facility in compliance with the terms of the Kansas Management Contract.In March 2011, KSC broke ground on the Kansas Star development. We plan on completing construction of the Kansas Star in two phases. The first phase of the project is expected to include 1,500 slot machines, 40 table games, 5 poker tables, 166 hotel rooms in a third party operated hotel, approximately 2,700 parking spaces, a buffet, steakhouse, deli and a 162,000 square foot indoor event center. While the first phase of the project is not expected to be completed until January 2013, KSC plans to begin operating 1,310 slots machines and 32 table games within the event center by January 2012 pending completion of the first phase of the project.The second phase of the project is expected to include an additional 500 slot machines (thus expanding the total to 2,000 slot machines), an additional 10 table games (bringing the total to 50 table games), a sports themed bar, the development of an equine complex for events and shows that includes multiple arenas and barn facilities,parking for recreational vehicles, and 134 additional hotel rooms (bringing the total to 300 rooms). The second phase is scheduled for completion by January 2015. The current budget for the Kansas Star project is approximately $314 million (excluding capitalized interest which is estimated to be approximately $6 million).Total cost to open the interim casino is expected to be approximately $182 million including approximately $15.4 million to be financed by the City of Mulvane, Kansas (“Mulvane”) as described below related to offsite utilities.The remaining cost for the first phase of the project is expected to be approximately $78 million, including approximately $20 million to complete the initial 166 hotel rooms of the third party developed hotel as discussed further below.The second phase of the Kansas Star project is budgeted at $54 million, including an approximate $19 million expansion to the third party developed hotel to increase the number of rooms from 166 to 300. On May 17, 2011, KSC executed an agreement with a third party hotel developer to develop the 300 room hotel at the Kansas Star.KSC will contribute $1.0 million in cash, land, and certain site work for the project and the hotel developer will finance, construct, own and operate the hotel. On March 7, 2011, KSC entered into a Development Agreement with Mulvane (“Mulvane Development Agreement”) related to the provision of water, sewer, and electrical utilities to the Kansas Star site.This agreement sets forth certain parameters governing the use of public financing for the provision of such utilities, through the issuance of general obligation bonds by Mulvane, paid for through the imposition of a special tax assessment on the Kansas Star site payable over 15 years in an amount equal to Mulvane’s full obligations under the general obligation bonds.To date, KSC is utilizing public financing for approximately $15.4 million of sewer and water utilities improvements. 7 During the construction period of the infrastructure improvements, Mulvane will issue temporary notes whose proceeds will be used to pay for the construction costs of the improvements. Upon completion of the improvements, these temporary notes will be redeemed with proceeds from the issuance of the 15 year general obligation bonds.As of June 30, 2011, Mulvane has issued $4.0 million of temporary notes.All temporary notes issued by Mulvane are secured by irrevocable letters of credit issued by the Company in favor of Mulvane.As of June 30, 2011, the Company has issued $12.8 million of letters of credit in favor of Mulvane to secure the current and future issuances of temporary notes related to the infrastructure improvements.In addition, in July 2011 the Company issued an additional $2.6 million of letters of credit in favor of Mulvane to cover future additional temporary notes which are expected to be issued to complete the infrastructure improvements. The Company plans to finance the remaining costs of the project with (i) cash on hand (which includes proceeds from the senior notes offerings completed during the first quarter as discussed in Note 4), (ii) slot vendor and equipment financing of approximately $41 million (which are permitted borrowings under the Company’s existing debt agreements), (iii) cash flow from operations and (iv) if necessary, availability under the PGL Credit Facility (as defined in Note 2). On March 23, 2011, KSC and Conlon Construction Co. (“Conlon”) executed an AIA A133-2009 Agreement Between Owner and Construction Manager as Constructor (the “Phase 1A GMP Contract”).On August 1, 2011, KSC and Conlon Construction Co. (“Conlon”) executed an AIA A133-2009 Agreement Between Owner and Construction Manager as Constructor (the “Phase 1B GMP Contract”, and, together with the Phase 1A GMP Contract, the “GMP Contracts”).The GMP Contracts provide that Conlon will act as Construction Manager for the construction of the Kansas Star project, and that the project will be completed on a “cost of work plus a fee” basis, with a guaranteed maximum price (the “GMP Amount”), and on a designated construction completion schedule.The GMP Contracts provide that Conlon will prepare a preliminary GMP Amount based on Conlon’s estimate of the cost of work, including contingencies, and Conlon’s management fee for each phase of the project.The final GMP Amount for Phase 1A and Phase 1B of the project are expected to be agreed to between KSC and Conlon in the third quarter of 2011 and fourth quarter of 2011, respectively.The GMP Amount for phase two of the project will be established by the parties as the development of the project proceeds. The GMP Contracts effectively limits the total cost of the first phase of the project to the designated GMP Amount, and imposes financial penalties, including liquidated damages for failing to complete construction by the dates set forth in the Kansas Management Contract.If the total cost of the project falls below the GMP Amount, certain of the cost savings will be shared 60%/40% between KSC and Conlon, respectively. The GMP Amount is subject to amendment by change orders approved by KSC and the dates for completion of construction may be adjusted as a result of the occurrence of certain events, including force majeure. The GMP Contracts also contains other customary provisions, including provisions relating to the scope of work and responsibilities of the parties, termination, compensation and payment calculations and schedules, indemnification, insurance and bond requirements, dispute resolution and assignment of contract. 2. Summary of Significant Accounting Policies Capitalized Interest— The Company capitalizes interest costs associated with significant construction projects. The Company capitalizes interest on amounts expended onsignificant construction projectsat the average cost of borrowed money. The Company capitalized $0.3 million and $0.5 million during the three and six months ended June 30, 2011, respectively, related to the development project at KSC.There was no interest capitalized during the three and six months ended June 30, 2010. Deferred Financing Costs— Costs associated with the issuance of financing agreements have been deferred and are being amortized over the life of the related instrument/agreement using the effective interest method. During the six months ended June 30, 2011, the Company deferred additional costs of $5.7 million related to the $80.0 million tack on offering to its 8 3/8% Senior Secured Notes due 2015 (the “PGL Secured Notes”) consummated on February 9, 2011 and $50.0 million tack on offering to its 10 3/4% Senior Unsecured Notes due 2017 (the “PGL Unsecured Notes” and, together with the PGL Secured Notes, the “PGL Notes”) consummated on February 1, 2011.During the six months ended June 30, 2011, the Company also deferred additional costs of $1.5 million under the amended and restated loan and security agreement entered into by PGL, DJL, EVD, ABC, DJW and KSC (collectively, the “Borrowers”) with Wells Fargo Capital Finance, Inc. (“Wells Fargo”) as the arranger and agent on October 22, 2009 (“PGL Credit Facility”) due to the Second Amendment to the Amended and Restated Loan and Security Agreement executed on February 2, 2011 (the “Second Amendment”). During the six months ended June 30, 2011, the Company also deferred additional costs of $0.1 million under the KSC Term Loan as discussed in Note 4. 8 Goodwill and Licenses and Other Intangible Assets— There were no changes in the carrying amount of goodwill during the six months ended June 30, 2011.Licenses and other intangibles are summarized as follows (in thousands): June 30, 2011 Gross Carrying Value Accumulated Amortization Net Book Value Intangible assets with indefinite lives: Gaming licenses $ $ - $ Kansas Management Contract - Tradename - Horse racing license - Intangible assets with finite lives: Tradename Customer relationships and customer list Total $ $ $ December 31, 2010 Gross Carrying Value Accumulated Amortization Net Book Value Intangible assets with indefinite lives: Gaming licenses $ $ - $ Tradename - Horse racing license - Intangible assets with finite lives: Tradename Customer relationships and customer list Total $ $ $ Amortization expense for intangible assets for each of the three months ended June 30, 2011 and 2010 was $0.1 million. Amortization expense for intangible assets for each of the six months ended June 30, 2011 and 2010 was $0.1 million.Annual amortization expense for intangible assets is expected to be $0.3 million for 2011 and $0.2 million per year for 2012 through 2015. During the six months ended June 30, 2011, KSC recorded $28.1 million as an indefinite life intangible asset which includes (i) the $25.0 million privilege fee paid to the State of Kansas and (ii) $3.1 million of additional fees required to be paid to KRGC upon approval of the Kansas Management Contract. Deposits— At December 31, 2010, included in Deposits and other assets was a $25.0 million deposit related to the refundable privilege fee paid to the State of Kansas for the Kansas Management Contract.Upon approval of the Kansas Management Contract the $25.0 million privilege fee was no longer refundable.As such, the $25.0 million has been included as a cost of the gaming license at KSC and is included in Licenses and other intangibles as of June 30, 2011. Other Accrued Expenses— Under the Mulvane Development Agreement, KSC is obligated to pay for certain infrastructure improvements constructed by Mulvane ultimately through the imposition of a special tax assessment on the Kansas Star site payable over 15 years in an amount equal to Mulvane’s obligations under the general obligation bonds as discussed in Note 1.Currently, KSC is obligated to reimburse Mulvane for any funds expended from the proceeds of the temporary bonds issued by Mulvane with such payments secured by letters of credit issued by PGL.Due to KSC’s use of the infrastructure improvements and its obligations under the letters of credit currently, and ultimately under the special assessment with Mulvane (which will repay the principal and interest on the general obligation bonds), KSC recorded a capital asset and an obligation to Mulvane to the extent proceeds from the temporary bonds were used to construct the infrastructure improvements.As of June 30, 2011, Mulvane has incurred construction costs of approximately $1.0 million related to the infrastructure improvements and approximately $0.1 million in issue costs associated with the temporary notes.Accordingly, KSC has recorded an obligation of $1.1 million which is included in Other accrued expenses within current liabilities as the temporary notes that were issued are due within the next twelve months. 9 Pre-opening Expense— Costs associated with start-up activities for new or expanded operations are expensed as incurred. For the three and six months ended June 30, 2011, the Company incurred $1.9 million and $2.9 million of start-up costs related to the development project at KSC. Use of Estimates— The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Significant estimates involve the fair value of DJW’s investment in $22.7 million in aggregate principal amount of 7.5% Urban Renewal Tax Increment Revenue Bonds, Taxable Series 2007 (“City Bonds”), the periodic review of the carrying value of assets for impairment, the estimated useful lives for depreciable assets,and the estimated liabilities for slot club awards. Recently Issued Accounting Standards—In April 2010, the Financial Accounting Standards Board (“FASB”) issued guidance regarding the accounting for casino base jackpot liabilities.The Company adopted this guidance in the first quarter of 2011 with no impact to the Company’s financial statements. In May 2011, the FASB amended the guidance regarding fair value measurement and disclosure. The amended guidance clarifies the application of existing fair value measurement and disclosure requirements. The amendment is effective for the Company at the beginning of January 2012, with early adoption prohibited. The adoption of this amendment is not expected to materially affect the Company's financial statements. In June 2011, theFASB amended requirements for the presentation of other comprehensive income (OCI), requiring presentation of comprehensive income in either a single, continuous statement of comprehensive income or on separate but consecutive statements, the statement of operations and the statement of OCI. The amendment is effective for the Company at the beginning of January 2012, with early adoption permitted. The adoption of this guidance will not impact the Company's financial position, results of operations or cash flows and will only impact the presentation of OCI on the financial statements. 3. Property and Equipment Property and equipment at June 30, 2011 and December31, 2010 is summarized as follows (in thousands): June 30, December31, Land and land improvements $ $ Buildings, riverboat and improvements Furniture, fixtures and equipment Computer equipment Vehicles Construction in progress Subtotal Accumulated depreciation Property and equipment, net $ $ Depreciation expense during the three months ended June 30, 2011 and 2010 was $7.1 million and $7.4 million, respectively. Depreciation expense during the six months ended June 30, 2011 and 2010 was $14.2 million and $14.7 million, respectively. 4. Debt Long-term debt consists of the following (in thousands): June 30, December31, 8 3/8%senior secured notes due August15, 2015, net of discount of $381 and $4,465, respectively, secured by substantially all the assets of the Company and its subsidiaries and the equity of the Company $ $ 10 3/4%senior unsecured notes due August15, 2017, net of discount of $2,825 and $7,003, respectively $50,000 revolving line of credit under a loan and security agreement of PGL, DJL, EVD, ABC, DJW, and KSC with Wells Fargo, interest rate at prime plus a margin of 2.5% with a floor of 6.0% (rate of 6.0% at June 30, 2011 and December 31, 2010), maturing January 15, 2015, secured by substantially all assets of PGL, DJL, EVD, ABC, DJW, and KSC and is guaranteed up to $5.0 million by the Company’s Chief Executive Officer - Term loan under a loan and security agreement of PGL, DJL and EVD with American Trust & Savings Bank, interest rate at 6.5%, due in installments through December 1, 2013, secured by certain assets of DJL Notes payable and capital lease obligations, interest rates at 6.4% - 14.4%, due 2011 – 2015 40 55 Total debt Less current portion Total long term debt $ $ 10 Principal maturities of debt (excluding discount and debt repaid during the period January 1, 2011 through June 30, 2011) for the Company, for each of the years ending December31 listed below have been updated to include: (1) the $50.0 million PGL Unsecured Notes tack-on issuance; (2) the $80.0 million PGL Secured Notes tack-on issuance; and (3) the Second Amendment under the PGL Credit Facility as discussed below. Such maturitiesare summarized as follows (in thousands): $ 1,643 9 Thereafter $ PGL Notes On January 27, 2011, the Company commenced a consent solicitation seeking to amend the indenture governing the PGL Secured Notes to allow for the issuance of additional secured notes under that indenture. On February 2, 2011, the Company consummated the consent solicitation and adopted the amendments to the indenture governing the PGL Secured Notes. On February 1, 2011, the Company issued an additional $50.0 million in aggregate principal amount of PGL Unsecured Notes at an issue price of 108%, plus accrued interest from August 15, 2010. On February 9, 2011, the Company issued an additional $80.0 million in aggregate principal amount of PGL Secured Notes at an issue price of 105%, plus accrued interest from August 15, 2010. The PGL Secured Notes and the PGL Unsecured Notes are guaranteed on a senior secured basis and senior unsecured basis, respectively, by DJL, EVD, DJW, ABC and KSC (collectively, the “Subsidiary Guarantors”). The PGL Secured Notes and the related guarantees are secured by a security interest in the Company’s and theSubsidiary Guarantors’ respective existing and future assets(other than certain excluded assets) and by a limited recourse pledge of 100% of the equity interests of PGL by PGP.The security interest on the collateral that secures the PGL Secured Notes and the related guarantees are subject to the prior liens of the PGL Credit Facility. The PGL UnsecuredNotes are effectively subordinated to the PGL Credit Facility, the PGL Secured Notes and other secured indebtedness of the Company and the Subsidiary Guarantors to the extent of the collateral securing such indebtedness. The guarantees of the Subsidiary Guarantors are full and unconditional and joint and several. PGL Credit Facility On January 31, 2011, the Borrowers under the PGL Credit Facility and Wells Fargo executed a Consent agreement that permitted KSC to join the PGL Credit Facility as a Borrower. On February 2, 2011, the Borrowers under the PGL Credit Facility and Wells Fargo executed the Second Amendment which, among other things, (i) permitted the issuance of up to $80.0 million in aggregate principal amount of additional PGL Secured Notes, (ii) provided for a reduction in the maximum revolver amount under the facility from $58.5 million to $50.0 million, (iii) extended the maturity date of the facility from January 15, 2014 to January 15, 2015, and (iv) permitted certain capital expenditures in connection with the development of the Kansas Star. On May 11, 2011, the Borrowers under the PGL Credit Facility and Wells Fargo executed the Third Amendment to Amended and Restated Loan and Security Agreement which increased the limit on issued and outstanding letters of credit allowed under the PGL Credit Facility from $10.0 million to $25.0 million. As of June 30, 2011, the Company had no outstanding advances under the PGL Credit Facility. In addition, as of June 30, 2011, the Company had outstanding letters of credit under the PGL Credit Facility of $14.6 million, including $12.8 million related to the construction of the infrastructure improvements by Mulvane as discussed in Note 1, resulting in available borrowings thereunder of $35.4 million. KSC Term Loan On June 1, 2011, PGL and KSC (collectively the “KSC FF&E Borrowers”) entered into a Loan and Security Agreement with American Trust and Savings Bank (the “KSC Term Loan”).The KSC Term Loan allows the KSC FF&E Borrowers to request advances of up to $14.0 million during the period of June 1, 2011 through March 1, 2012 (the “Draw Down Period”) to finance the purchase of certain furniture, fixtures and equipment related to the Kansas Star development. No principal payments are due until January 1, 2012 and interest shall accrue on all advances at a rate equal to 6.5% per annum and is payable the first of each month in arrears.Commencing on January 1, 2012 and continuing through December 1, 2016 (the “Term Period”), the FF&E Borrowers shall pay principal in equal monthly installments, plus accrued interest, with the first principal payment due on January 1, 2012. Interest during the Term Period shall be calculated at a rate of 6.5% per annum.As of June 30, 2011, KSC had no outstanding advances under the KSC Term Loan. 11 Slot Vendor Financing KSC has agreements with various slot vendors to finance approximately $22.0 million of slot machines over a period of twelve months at zero percent financing for the interim phase of the project. Compliance As of June 30, 2011, the Company was in compliance with the terms of the agreements governing its outstanding indebtedness. 5. Fair Value Measurements Under GAAP, certain assets and liabilities must be measured at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). The Company had one financial instrument that must be measured at fair value in the financial statements, an investment available for sale. The Company currently does not have non-financial assets and non-financial liabilities that are required to be measured at fair value on a recurring basis. GAAP establishes a valuation hierarchy for disclosure of the inputs to valuation used to measure fair value.This hierarchy prioritizes these inputs into three broad levels.The three levels are as follows: Level 1-Inputs are unadjusted quoted prices in active markets for identical assets or liabilities that the Company has the ability to access at the measurement date; Level 2-Inputs include quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (i.e., interest rates, yield curves, etc.), and inputs that are derived principally from or corroborated by observable market data by correlation or other means (market corroborated inputs); and Level 3-Unobservable inputs that reflect the Company’s estimate about the assumptions that market participants would use in pricing the asset or liability. The Company develops these inputs based on the best information available, including its own data. The Company had no Level 1 or Level 2 financial instruments at June 30, 2011 and December 31, 2010. The Company had one Level 3 financial instrument at June 30, 2011 and December 31, 2010. DJW holds an investment in a single municipal bond issuance that is classified as available for sale and is recorded at fair value.DJW is the only holder of this instrument and there is no quoted market price for this instrument.The estimate of the fair value of such investment was determined using a combination of current market rates and estimates of market conditions for instruments with similar terms, maturities, and degrees of risk and an estimate from an independent source of what market participants would use in pricing the bonds.Unrealized gains and losses on this instrument resulting from changes in the fair value of the instrument are not charged to earnings, but rather are recorded as other comprehensive income (loss) in the member’s deficit section of the Company’s balance sheets.The discountassociated with this investment is netted with the investment on the balance sheets and is being accreted over the life of the investment using the effective interest method. The accretion of such discount is included in interest income on the statements of operations. In accordance with the fair value hierarchy described above, the following table shows the fair value of the Company’s Level 3 financial asset that is required to be measured at fair value as of June 30, 2011 and December 31, 2010, which is classified as “Investment available for sale” in the balance sheets ($0.3 million is classified in Prepaid and other assets at June 30, 2011 and December 31, 2010) (in thousands): Total Carrying Value at June 30, 2011 Fair Value Measurements at June 30, 2011 Total Carrying Value at December 31, 2010 Fair Value Measurements at December 31, 2010 Investment available for sale $ $ $ 18,592 $ 12 The following table summarizes the changes in fair value of the Company’s Level 3 assets and liabilities for the three and six months ended June 30, 2011 and 2010 (in thousands): ThreeMonths Ended June30,2011 ThreeMonths Ended June30,2010 SixMonths Ended June30,2011 SixMonths Ended June30,2010 Investment available for sale Investment available for sale Investment available for sale Investment available for sale Balance at beginning of the reporting period $ Total gains (losses) (realized or unrealized): Included in earnings 53 48 94 Included in other comprehensive income (loss) ) Transfers in or out of Level 3 - Purchases, sales, issuances and settlements: Settlements ) - ) - Ending balance at June 30, 2011 and 2010 $ $ $ Included ininterest income Included ininterest income Included in interest income Included in interest income Gains included in earnings attributable to the change in unrealized gains relating to assets still held at the reporting date $
